Citation Nr: 1001004	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for recurring urinary 
tract infections. 

2.  Entitlement to service connection for bilateral plantar 
fasciitis.

3.  Entitlement to service connection for bilateral tibial 
tendonitis.

4.  Entitlement to an initial compensable rating for right 
foot pes planus.

5.  Entitlement to an initial compensable rating for left 
foot pes planus with left great toe hallux valgus.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 2003 to October 2006, including service in the 
Southwest Asia Theater of Operations from March 2004 to March 
2005 in support of Operation Iraqi Freedom.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2007 and in April 2008 
by a Department of Veterans Affairs (VA) Regional Office 
(RO).

In October 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing has been associated with the Veteran's file.

The claims of service connection for recurrent urinary tract 
infections and bilateral tibial tendonitis and the claims for 
increase for right foot pes planus and for left foot pes 
planus and hallux valgus are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  



FINDING OF FACT

Bilateral plantar fasciitis had onset in service.




CONCLUSION OF LAW

Bilateral plantar fasciitis was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the claim of service connection for plantar fasciitis is 
resolved in the Veteran's favor, the only claim decided, VCAA 
compliance need not be addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The Veteran seeks service connection for bilateral plantar 
fasciitis, which she says began during active duty.

Service treatment records show that in May 2005 and in June 
2005 the diagnosis was plantar fasciitis.  In July 2005, the 
Veteran was seen in follow up for plantar fasciitis, but 
there had been no improvement since her last visit and she 
was wearing orthotics.  In April and May 2006, plantar 
fasciitis as an active problem.  And plantar fasciitis was 
noted on separation examination. 

After service VA records in October 2008 document the 
Veteran's complaints of foot pain, and the diagnosis was 
plantar fasciitis, left greater than right.  In October 2009, 
the Veteran testified that her feet hurt constantly.



Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

The evidence shows that the Veteran was diagnosed with and 
treated for bilateral plantar fasciitis during service.  And 
after service, VA records also document a diagnosis of 
plantar fasciitis.  In addition, the Veteran has presented 
credible lay evidence of continuous foot pain during service 
and afterwards. 

As there is evidence of current bilateral plantar fasciitis, 
evidence of bilateral fasciitis in service, and evidence of a 
relationship between the current bilateral plantar fasciitis 
and the plantar fasciitis in service, when all the evidence, 
including that pertinent to service, is considered, the 
elements of service connection have been established. 


ORDER

Service connection for bilateral plantar fasciitis is 
granted.


REMAND

On the claim of service connection for recurrent urinary 
tract infections. The service treatment records show that 
Veteran was treated for urinary tract infections during 
service.  

On the claim of service connection for bilateral tibial 
tendonitis, the service treatment records in March 2004 show 
treatment for bilateral lower leg pain for two weeks.  The 
diagnosis was stress reaction of the lower legs.  In June 
2005, the Veteran complained of bilateral leg pain, and in 
April and in May 2006 tendonitis was an active problem.  On 
VA examination in December 2006, there was no specific 
finding about tendonitis.  As the evidence of record is 
insufficient to decide the claim further development is 
needed under the duty to assist. 

On the claims for initial compensable ratings for her 
service-connected right and left foot disabilities, on VA 
examination in December 2006, the VA examiner reported that 
there was no reproducible pain.  In October 2009, the Veteran 
testified that she was in the National Guard and she is 
required to pass the physical fitness test, which requires 
running, which hurts her feet and she wears ankle braces and 
wears out her shoe inserts frequently.  The testimony 
suggests a material change in the foot disabilities since the 
Veteran was last examined by VA in December 2006 examination, 
warranting a reexamination under 38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize 
VA to obtain on her behalf evidence of 
treatment of recurrent urinary tract 
infections since October 2006.  

2.  Obtain copies of the Veteran's National 
Guard service treatment records. 


3.  Afford the Veteran a VA examination to 
determine whether the Veteran has bilateral 
tibial tendonitis and, if so, whether it is 
at least as likely as not that the current 
tibial tendonitis is related to tendonitis 
in service. 

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as it is to find 
against causation.

The claims folder should be made available 
to the examiner for review.

4.  Afford the Veteran a VA examination to 
determine the current level of impairment 
due to right foot pes planus and left foot 
pes planus and hallux valgus.  The claims 
file should be made available to the 
examiner.

5. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and her representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


